Citation Nr: 1711098	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  12-27 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
The Commonwealth of Puerto Rico

ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2. Entitlement to a rating in excess of 20 percent for duodenal ulcer disease with chronic duodenitis on an extraschedular basis.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1974 to May 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in November 2009 and March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case was previously before the Board in December 2015, at which time a decision was issued that included a denial of an increased disability rating for duodenal ulcer disease.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in October 2016 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision in pertinent part, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

Also in December 2015, the Board remanded the issues of entitlement to service connection for an acquired psychiatric disability and entitlement to TDIU further development, to specifically include obtaining additional VA examinations and opinions.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 



FINDINGS OF FACT

1. The Veteran's current acquired psychiatric disability, to include a diagnosis of major depressive disorder, is not shown to be due to his military service or to have been caused or aggravated by his service-connected disabilities.

2. The Veteran's symptoms and disability picture relative to his duodenal ulcer disease is contemplated by the rating schedule and Diagnostic Code 7305.

3. The Veteran's service-connected disabilities of asthma (rated as 30 percent disabling), duodenal ulcer disease (rated as 20 percent disabling), and hernia status post-surgery with scar (rated as 0 percent disabling), yield a combined disability rating of 40 percent and are not shown to preclude the Veteran from obtaining or maintaining reasonably gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for referral to the Director of Compensation for consideration of an extraschedular rating for duodenal ulcer disease have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.321(b).

3. The criteria for an award of TDIU, to include on an extraschedular basis, have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In October 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in October 2009, March 2011, February 2012, October 2015, and January 2016.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Facts and Analysis

The Veteran seeks service connection for a mental health disability that he asserts is the result of his service-connected disabilities of asthma and ulcers.  The service treatment records contain no discussion of symptoms, treatment, or diagnosis of any psychiatric disability, to include in connection with the treatment of his asthma, gastrointestinal disabilities, or umbilical hernia.

The first chronological discussion of mental health issues of record is found in a VA treatment note from November 2010, when the Veteran reported that he had been feeling increasingly sad, with occasional crying spells, a lack of interest in activities and lack of energy.  He associated these feelings with the return of his son from the Dominican Republic when the Veteran was unable to continue to pay for his medical school; the Veteran felt guilty about this fact.  The Veteran reported that he was also worried about his health problems including bronchial asthma and duodenal ulcer, both of which were worse at that time.  

A mental health treatment note in December 2010 discussed the Veteran's mood issues and his use of alcohol.  The Veteran reported experiencing depressive symptoms, irritability, isolation, sadness, crying spell, and death wishes.  He had strong family support that was helpful in combatting his depressive symptoms.  The provider discussed the use of coping mechanisms as alternatives to alcohol and reminded the Veteran that alcohol is a depressive.  The Veteran had been sober for several months and he was encouraged to continue his sobriety.  

At a VA examination in March 2011 the Veteran reported experiencing depressive symptoms for the past several months, which were steadily worsening, including crying spells, loss of energy, and a lack of motivation in his job.  He also reported symptoms of anxiety, irritability, and difficulty sleeping, along with passive wishes for death without any intent or plan.  The examiner diagnosed Major Depressive Disorder, recurrent, and Alcohol Abuse Disorder.  It was the examiner's opinion that the Veteran's mental health disability was not caused by or the result of his service-connected asthma and ulcers.  The examiner based this opinion on the fact that the Veteran's medical records demonstrated that his primary diagnosis was one of alcohol abuse but nothing suggested any link between the alcohol abuse and depression and his service-connected disabilities.  Rather, they seemed to be linked to other family and personal stressors in his life.  The examiner noted that the Veteran's asthma was never discussed in any mental health treatment records and seldom in physical health treatment records. 

A treatment note dated in January 2012 included a report that the Veteran was having worsening depressive symptoms over the previous two weeks.  He was crying frequently at home, and had low energy and a lack of motivation.  He described his stressors as the worsening of his medical problems such as asthma and hypertension.  He described episodes of anxiety, such as palpitations, shortness of breath, abdominal discomfort, sweating, and chest pain, and said he often felt as if he was going to suffer a panic attack.  

Mental health treatment notes dated in March 2012 showed reports by the Veteran of feeling very depressed most of the time with frequent crying spells.  He also felt very anxious and panicky about possible recurrence of symptoms of physical ailments, often triggered by recurrence of bronchial asthma and his gastric ulcers.  He had missed work twice in the previous week as a result.  He denied any symptoms of mania, psychosis, suicidal ideation or homicidal ideation.  He felt very anxious about upcoming travel plans but was looking forward to spending time with his family.  

A treatment note from November 2012 included the Veteran's report of feeling very sad, tearful, and unmotivated.  He identified his asthma as a stressor, with feelings of shortness of breath recurring regularly and limiting his ability work and function.  He said that his respiratory therapies made him very anxious. 

A statement submitted by Dr. Mora in September 2014 listed the Veteran's symptoms as including nervousness, anxiety, irritability, difficulty in adapting to stressful circumstances, inability to establish and maintain effective work and social relationships, disturbances of motivation and mood, depressed mood, isolation episodes, easy crying, and insomnia.  The provider also noted the Veteran's complaints of nightmares and flashbacks to traumatic experiences during active duty.  He was undergoing mental health treatment but had not experienced much improvement.  The provider diagnosed major depressive disorder and PTSD and offered the opinion that the Veteran had a psychiatric disability which was the result of his experiences in military service.

In August 2015, the Veteran submitted a statement regarding his experiences in service and his psychiatric symptoms.  He stated that he joined the military in 1974 and was accepted for service as healthy, but he developed physical health problems in service.  Specifically in 1975 he was stationed in Germany, away from his family and alone, and there he became ill and was hospitalized for several months.  He was treated in hospitals in the U.S. and felt nervous and uneasy because he didn't know what was happening to him and did not understand much English.  In the end, he signed a document and was discharged back to Puerto Rico, which caused him a lot of stress.  He stated that since separating from service, he had continued to suffer as a result of these experiences and thought about them a lot and wished he could disappear from the face of the earth. 

At the VA examination in October 2015, the Veteran reported feeling depressed, with a desire to cry on a regular basis.  He had tried to kill himself about six or eight years prior.  He complained of insomnia, anxiety, a sense that life was not worth living, memories of Vietnam, and general bad health.  His symptoms were listed as depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  The examiner noted a diagnosis of major depressive disorder, with the first episode in May 2009 having been induced by alcohol, although he denied any current usage.  He described stressors of prolonged hospitalizations in service and having beaten a drill sergeant with the back of a rifle in 1974, which resulted in his delayed graduation from basic training after an Article 15.  The examiner stated that these incidents did not satisfy the criteria necessary to support a diagnosis of PTSD.  The examiner offered the opinion that the Veteran's mental health disability was less likely than not the result of the Veteran's military service.  This opinion was based on the fact that the Veteran's symptoms did not meet the clinical criteria for a diagnosis of anxiety or PTSD, and his stressor did not meet the requirements for a PTSD diagnosis either.  With respect to the diagnosis of major depressive disorder, the examiner stated that the evidence did not support a relationship between this disability and the Veteran's experiences in service.  

In January 2016 a VA examination included a review of all of the previous mental health treatment records and VA examinations as well as a discussion with the Veteran.  The Veteran reported having a good marriage and good relationship with his family, and no occupational problems prior to his age-based retirement from the post office.  The examiner offered the opinion that the Veteran's mental health disability was not caused by his service-connected disabilities, including ulcers and asthma.  The examiner stated that there was no evidence of a direct causal relationship between the Veteran's depression and his military service, to include no evidence of psychiatric problems in service or within the first year after service separation.  The first discussion of psychiatric problems in the record was the treatment in 2003, more than 35 years after service separation, which included diagnoses of major depressive disorder and alcohol abuse as a result of marital and family problems.  Other treatment records from March 2011 noted the same diagnoses, and listed the causes as family and personal stressors.  The examiner noted that the VA examinations for the Veteran's disabilities had all concluded that the Veteran did not have any functional limitations as a result of those disabilities.  Therefore, there was no basis for linking the Veteran's depression to his service connected disabilities, either as a result of causation or by virtue of aggravation.

Having considered all of the evidence of record, to include that set forth above, the Board finds that the criteria for service connection for an acquired psychiatric disability have not been met.  

First, the Board notes that there is no evidence that the Veteran had a psychiatric disability in service, to include any evidence of symptoms or complaints of such a disability.  Likewise, there is no evidence of symptoms or diagnosis within the first year after service separation.  The Board acknowledges the Veteran's reports that he has felt sad about his military experiences since his discharge.  However, he is not shown to have the training or experience to offer an expert medical diagnosis of any psychiatric disability based on the symptoms he experienced.  None of the medical opinions have indicated that the Veteran's complaints of sadness since service separation are indicative of a psychiatric disability prior to his first documented treatment in 2010, more than 30 years after service separation.

The Veteran has asserted that he suffers from PTSD as a result of his experiences in service.  VA examiners have considered the Veteran's reported stressors, specifically having been hospitalized in service for treatment of respiratory and gastrointestinal issues, and have stated that these are not sufficient to qualify as stressors for purposes of diagnosing PTSD.  The only other stressor described by the Veteran was his assault of a drill instructor in service which caused him to be held back in graduating basic training.  The VA examiners have stated that this also did not qualify as a stressor.  The Board acknowledges the diagnosis by Dr. Mora of PTSD as a result of his military experience, but that opinion did not provide any description of the stressors on which it was based.  For this reason, the opinion of Dr. Mora is entitled to less evidentiary weight than the opinions of the VA examiners, and the Board finds that a diagnosis of PTSD related to the Veteran's military experiences is not demonstrated.

The Veteran does have an established diagnosis of major depressive disorder.   
The opinion from Dr. Mora included this diagnosis and attributed it to the Veteran's experiences in service.  Again, other than listing "traumatic experiences" in service, the opinion did not specify the specific experiences which resulted in the Veteran's psychiatric disabilities.  The October 2015 VA examination considered the Veteran's description of his experiences in military service and offered the opinion that his major depressive disorder was not caused by his military service.  The examiner noted that the Veteran's first episode of major depression was in May 2009 and was related to increased use of alcohol.  The treatment reports from this time period describe the Veteran's symptoms as being related to family issues, including marital discord and being unable to continue paying for his son's university studies.  Based on this evidence, the Board finds that the Veteran's major depressive disorder was not incurred in or otherwise caused by his military service.

The Veteran has asserted that his psychiatric disabilities were caused or aggravated by his service-connected disabilities of asthma and duodenal ulcer disease.  Both the March 2011 VA examination and the October 2015 VA examination offered the opinion that the Veteran's depression was not caused by his service-connected disabilities.  These opinions were based on the treatment records from the first episode of depression, which linked the Veteran's symptoms to his alcohol use and to family issues, as well as the fact that most of the records related to his depression did not reference the asthma or duodenal ulcer disease.  The October 2015 VA examination also stated that the Veteran's depression had not been aggravated by his service-connected disabilities; no competent evidence of record refutes this finding.

There is no medical opinion of record which links the Veteran's depression to his service-connected disabilities, either as a result of causation or aggravation.  The opinion by Dr. Mora did discuss the Veteran's service-connected asthma and duodenal ulcer disease, but did not express any opinion that these were related to his psychiatric diagnoses.  The Veteran, during some of his treatment visits, reported being worried about his health problems, including his asthma and duodenal ulcers.  He described anxiety over some of his symptoms, including shortness of breath, but the Veteran does not have a diagnosis of anxiety.  As such, there is no evidence to support a finding that the Veteran's service-connected disabilities caused or aggravated his mental health disabilities.  

For all of these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities.  Despite the Veteran's assertions that his depression is related to his service-connected asthma and duodenal ulcer disease, he is not shown to have the necessary training or experience to offer an expert medical opinion.  The expert medical opinions of record from the VA examinations are against any causal relationship between the Veteran's depression and his service-connected disabilities.  In summary, the criteria for service connection for acquired psychiatric disability, to include as due to service, as manifested during the first year after service separation, or as secondary to service-connected asthma or duodenal ulcer disease, have not been met.  38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.  The preponderance of the evidence being against the claim, the benefit of the doubt standard of proof does not apply here.  38 U.S.C.A. § 5107 (b).

Extraschedular Rating

As noted above, the question of an appropriate disability rating for duodenal ulcer disease was before the Board in December 2015.  That decision was appealed to the Court and a JMR was issued, based on the fact that the Board had inadvertently failed to include a discussion of entitlement to an extraschedular rating for this disability.  The schedular rating assigned in that Board decision was specifically not included in the JMR and is not presently before the Board.

The law provides that the Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The applicable rating criteria in this instance, under Diagnostic Code 7305 for duodenal ulcer.  Mild duodenal ulcer, with recurring symptoms once or twice yearly, is rated 10 percent disabling.  Moderate duodenal ulcer, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations, is rated 20 percent disabling.  Moderately severe duodenal ulcer, with less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, is rated 40 percent disabling.  Severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114. 

In this case, the Veteran's service-connected duodenal ulcer disease with chronic duodenitis is reasonably described by the respective rating criteria.  The Veteran's primary symptoms throughout the appeals period were those of epigastric pain, nausea, vomiting, flatulence, and difficulty with certain foods.  He took medications twice a day and experienced four or more episodes of epigastric distress per year, which was not severe, which lasted up to nine days each.  He did not have weight loss or anemia or incapacitating episodes, and the VA examiner stated that the symptoms did not have any impact on his ability to work.  The Board finds that the schedular criteria (Diagnostic Code 7305) contemplates the Veteran's symptoms and disability picture and the Rating Schedule provides for a higher rating for more severe manifestations.  As such, the assigned schedular rating for the duodenal ulcer disease is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).

The October 2016 JMR identified evidence suggesting marked interference with employment.  Specifically, the VA examiner in October 2009 noted that the Veteran's ulcer symptoms affected him occupationally, by causing significant absenteeism.  However, in this case there is no exceptional or unusual disability picture for which the rating schedule cannot accommodate.  Given this, the question of marked interference is not reached here.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In any event, it is worth noting that the same October 2009 examination report finding significant absenteeism later specified that the Veteran had missed less than a week of work in the prior year.  Moreover, the February 2012 VA examination found that the ulcer disability did not prevent sedentary employment and the VA examiner in January 2016 found there would be "no impact" on employment.   While a private provider found the Veteran to be completely disabled this was a finding based on the aggregate effects of all disabilities, and was not specific to the ulcer symptoms alone.  Thus, even if the question of marked interference with employment were reached in this case, the weight of the evidence is against a finding of marked interference with employment.

Entitlement to TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran has been granted service connection for bronchial asthma, rated as 30 percent disabling; duodenal ulcer disease with chronic duodenitis and small-scale sliding hiatal hernia, rated as 20 percent disabling; umbilical herniorrhaphy, rated as noncompensably (0 percent) disabling; and, healed umbilical herniorrhaphy scar, rated as noncompensably (0 percent) disabling.  His combined disability rating is 40 percent for the relevant time period on appeal.  As such, he does not meet the criteria for a schedular award of TDIU.

The question of entitlement to TDIU on an extraschedular basis hinges on whether the evidence shows that the Veteran's service-connected disabilities render him unable to maintain reasonably gainful employment.  To that end, the Board must consider the disability picture regarding each of the service-connected disabilities individually and entire picture based on all service-connected disabilities.  

A February 2015 VA examination for the Veteran's asthma noted that he used an inhaler about four times per day and a nebulizer twice a week.  The examiner stated that the Veteran's asthma affected his ability to work in that he felt he had to avoid environmental pollution.  An October 2015 VA examination regarding the Veteran's asthma noted that he had not had any asthma attacks in the previous year and had not required any specific treatment for the disability.  The examiner stated that the Veteran's asthma would not impact his ability to maintain gainful employment.  

A January 2016 VA examination regarding the Veteran's hernia and resulting scar noted that his primary symptom was occasional itching.  Based on this limited disability picture, the examiner concluded that the Veteran's hernia and resulting scar did not prevent him from obtaining gainful employment.  

A January 2016 VA examination regarding the Veteran's duodenal ulcer disease noted that the Veteran's primary symptoms consisted of bloating, reflux, and abdominal discomfort.  He took daily medication for his symptoms, including mild nausea, and other symptoms which were not severe, but recurred more than four times per year and lasted less than one day each episode.  Based on this disability picture, the examiner concluded that the Veteran's duodenal ulcer disease did not prevent him from obtaining gainful employment.  

After considering all of the evidence of record, including that set forth above, the Board finds that the Veteran's service-connected disabilities, considered individually and in aggregate, do not prevent him from maintaining substantially gainful employment.  VA examiners have stated that each of the Veteran's separate service-connected disabilities does not prevent him from engaging in gainful employment.  The primary symptoms of those disabilities, occasional itching, gastrointestinal symptoms such as mild nausea and abdominal discomfort recurring several times a year, and the need to use inhalers multiple times a day but no debilitating asthmatic episodes, are not shown to interfere with the ability to work.  The specific episodes for each disability described by the Veteran are not shown to have been prostrating or debilitating or to have required a doctor's care, all indications that they would not keep the Veteran from engaging in work.  At most, they would result in the occasional day of lost work but not prevention of work.

For all of these reasons, the Board finds that the requirements for TDIU on an extraschedular basis have not been met.  The preponderance of the evidence being against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, to include as secondary to a service-connected disability is denied.

Entitlement to an increased disability rating for duodenal ulcer disease on an extraschedular basis is denied.

Entitlement to TDIU, to include on an extraschedular basis, is denied.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


